Title: Proclamation on Cattle, 18 February 1778
From: Washington, George
To: 



Head Quarters Valley Forge February 18th 1778

To the Inhabitants of New Jersey, Pensylvania, Delaware, Maryland & Virginia.
Friends, Countrymen and Fellow Citizens! After three Campaigns, during which, the brave Subjects of these States have contended, not unsuccessfully, with one of the most powerful Kingdoms upon Earth,

we now find ourselves, at least, upon a level with our opponents; and there is the best reason to believe, that efforts, adequate to the abilities of this Country, would enable us speedily to conclude the war, and to secure the invaluable blessings of Peace, Liberty and safety. With this view, it is in contemplation, at the opening of the next Campaign, to assemble a force sufficient, not barely to cover the Country from a repetition of those depredations, which it hath already suffered, but also to operate offensively, and strike some decisive blow.
In the prosecution of this object, it is to be feared, that so large an Army may suffer for the want of Provisions. The distance, between this and the Eastern States, from whence considerable supplies of Flesh have been hitherto drawn, will necessarily render those supplies extremely precarious. And unless the virtuous yeomanry of the States of New Jersey, Pensylvania, Delaware, Maryland and Virginia will exert themselves to prepare Cattle, for the use of the Army, during the Months of May, June and July next, great difficulties may arise in the course of the Campaign. It is therefore recommended to the Inhabitants of those States, to put up and feed, immediately, as many of their Stock Cattle, as they can spare, so as that they may be driven to this Army, within that Period. A bountiful price will be given, and the Proprietors may assure themselves, that they will render a most essential service to the illustrious cause of their Country, and contribute in a great degree to shorten this bloody contest. But should there be any, so insensible to the common interest, as not to exert themselves, upon these generous principles; the private interest of those, whose situation makes them liable to become immediate subjects to the Enemies incursions, should prompt them, at least to a measure, which is calculated to save their property from plunder, their families from insult, and their persons from abuse, hopeless confinement—or perhaps a violent death.

Go: Washington

